DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments to the claims have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-7, 11, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (EP 2667108A1), hereinafter referred to as Fujioka, in view of Tanaka (US 20200049392), hereinafter referred to as Tanaka.

Re claim 1, Fujioka teaches an air conditioner that switches between a normal refrigeration cycle (e.g. ¶ 107, “First Radiation Operation Mode”) and a defrosting refrigeration cycle (e.g. ¶ 115, “Defrost Operation”), the air conditioner comprising:
a refrigerant circuit (e.g. 10) that connects a first heat exchanger (e.g. 32), a second heat exchanger (e.g. 20), a radiation panel (e.g. 22), and an expansion valve (e.g. 23; see for example ¶ 107, “the indoor motor-operated valve 23 is controlled so that its opening degree is the initial opening degree, until a predetermined time t1 elapses from the beginning of operation. Upon elapse of the predetermined time t1, the opening degree of the indoor motor-operated valve 23 is controlled based on the radiation heat exchanger temperature and the target temperature range”; the examiner notes that by cpmtrolling the degree the expansion action happens) that regulates a flow rate of a refrigerant flowing through the radiation panel; and
a controller (e.g. 5) that causes the air conditioner to switch between the normal refrigeration cycle and the defrosting cycle, wherein
during the normal refrigeration cycle, the radiation panel performs cooling or heating (the examiner notes that the radiator is performing heating),
during the defrosting cycle, the first heat exchanger serves as a radiator (e.g. ¶ 115 and Fig 1) and the second heat exchanger serves as an evaporator (e.g. ¶ 115 and Fig 1), and
during the defrosting cycle, the controller causes the expansion valve to be in a fully closed state (e.g. Fig 1, and ¶ 115, “the indoor motor-operated valve 23 is closed during the defrost operation”).
Fujioka does not explicitly teach the limitation of while the air conditioner is in a preparatory period of shifting from the normal refrigeration cycle to the defrosting cycle, the controller causes the expansion valve to be in an open state at a first opening degree.
However, Tanaka teaches the limitation of an air conditioner in a preparatory period (e.g. ¶ 38, “the defrosting preparation operation”) of shifting from a normal refrigeration cycle (e.g. “heating operation”) to a defrosting cycle (e.g. “defrosting operation”), the controller causes the expansion valve to be in an open state (e.g. ¶ 38, “and the degree of opening of second expansion valve 4b is reduced to be smaller than that in the heating operation (to be brought into a throttle-controlled state from the fully opened state)”) at a first opening degree (e.g. ¶ 38).
Therefore at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Fujioka and configured while the air conditioner is in a preparatory period of shifting from the normal refrigeration cycle to the defrosting cycle, the controller causes the expansion valve to be in an open state at a first opening degree, as taught by Fujioka, in order to shorten defrosting time and accelerating recovery.

Re claim 2, Fujioka, as modified, teaches the air conditioner of claim 1. Fujioka further teaches the limitation of wherein during the defrosting cycle, the controller keeps the expansion valve in the fully closed state (e.g. Fig 1, and ¶ 115, “the indoor motor-operated valve 23 is closed during the defrost operation”).

Re claim 4, Fujioka, as modified, teaches the air conditioner of claim 1. Tanaka further teaches the limitation of wherein the first opening degree is smaller than a maximum opening degree (e.g. ¶ 38, “and the degree of opening of second expansion valve 4b is reduced to be smaller than that in the heating operation (to be brought into a throttle-controlled state from the fully opened state)”) of the expansion valve.

Re claim 5, Fujioka teaches the air conditioner of claim 4. Fujioka does not explicitly teach the limitation of wherein the first opening degree is equal to or greater than 50% of the maximum opening degree of the expansion valve. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the first opening degree is equal to or greater than 50% of the maximum opening degree, for the purpose of providing as much as heating prior to defrost, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Re claim 6, Fujioka teaches the air conditioner of claim 1. Fujioka teaches decreasing the opening degree from fully open to a first opening degree (see Fig 9) during the heating operation prior to defrosting (see Fig 9). Fujioka does not explicitly teach the limitation of the decrease being stepwise. However, the examiner takes Official Notice that using stepwise control for the purpose of providing more computational efficiency. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Fujioka and configured the decrease as a stepwise decrease, in order to provide more computational efficiency.
Re claim 7, Fujioka teaches the air conditioner of claim 1. Fujioka teaches wherein the first heat exchanger is disposed in an outdoor unit (3), and the second heat exchanger is disposed in an indoor unit (2).

Re claim 11, Fujioka teaches the air conditioner of claim 4. Fujioka teaches decreasing the opening degree from fully open to the first opening degree (see Fig 9) during the heating operation prior to defrosting (see Fig 9). Fujioka does not explicitly teach the limitation of the decrease being stepwise. However, the examiner takes Official Notice that using stepwise control for the purpose of providing more computational efficiency. Therefore at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Fujioka and configured the decrease as a stepwise decrease, in order to provide more computational efficiency.

Re claims 16 and 18, Fujioka teaches the air conditioner of claim 2, 4. Fujioka teaches wherein the first heat exchanger is disposed in an outdoor unit (3), and the second heat exchanger is disposed in an indoor unit (2).

Re claims 19-20, Fujioka teaches the air conditioner of claim 5-6. Fujioka teaches wherein the first heat exchanger is disposed in an outdoor unit (3), and the second heat exchanger is disposed in an indoor unit (2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Kizawa (US 20120000224) teaches air conditioner comprising: a refrigerant circuit that connects a first heat exchanger, a second heat exchanger, a radiation panel, and an expansion valve that regulates a flow rate of a refrigerant flowing through the radiation panel (see Fig 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/28/2021